Citation Nr: 1212051	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a VA hearing in conjunction with his appeal.  See the Veteran's May 2009 substantive appeal.  A September 2011 letter from the RO notified the Veteran that such a hearing had been scheduled.  However, in a September 2011 statement, the Veteran expressed that he no longer desired to participate in such a hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board remanded the Veteran's claims in January 2012 for further procedural and evidentiary development.  The Board's remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be discussed below.  The Veteran's claims have been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior Board remand and to adjudicate an inextricably intertwined claim.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted in the Introduction, the Board remanded the Veteran's claims in January 2012 for further procedural and evidentiary development.  First, the Board noted that the January 2008 VA examination was inadequate for the purpose of deciding the Veteran's claims.  Specifically, the VA examiner's unfavorable opinions were based on reasoning which is contrary to VA's policies concerning the development and adjudication of bilateral hearing loss and tinnitus claims as per Training Letter 10-02 (March 2010) as well as the United States Court of Appeals for Veterans Claims' (the Court's) holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), and Hensley v. Brown, 5 Vet. App. 155, 159 (1993), concerning consideration of delayed-onset bilateral hearing loss and tinnitus.  

Upon remand, the Board instructed that the Veteran's VA claims file was to be returned to the January 2008 VA examiner, if available, and, after a review of the file and Training Letter 10-02, he/she was to "state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and/or tinnitus that is causally or etiologically related to his military service, including noise exposure."  See the January 2012 Board remand at page 6.  The VA examiner was further instructed:

"If the VA examiner determines that the Veteran's bilateral hearing loss is causally-related to his service, to include noise exposure, he/she must address the following:  

a)  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is caused by his bilateral hearing loss.  

b)  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is aggravated by his bilateral hearing loss."  

See the January 2012 Board remand at page 6.  (Emphasis as in the original)

Review of the Veteran's VA claims file reflects that the AMC requested a VA opinion in January 2012.  The Board's remand instructions were recounted verbatim, but without emphasis.  The Veteran's VA claims file was sent to the January 2008 VA examiner, and after a review of the claims file, she opined that the Veteran's tinnitus was more likely than not related to his bilateral hearing loss, but that his bilateral hearing loss was "more likely than not related to something other than service noise esposure [sic]," because the Veteran's service treatment records were devoid of evidence of bilateral hearing loss and his discharge examination report reflects that he was rated at 15/15 on a whispered voice test.  See the January 2012 VA opinion.  

The Board concludes that the January 2012 VA opinion is inadequate for the purposes of deciding the Veteran's claims.  Specifically, the rationale provided by the VA examiner's for her unfavorable opinion was contrary to Training Letter 10-02 and the Court's holdings in Ledford and Hensley concerning delayed-onset bilateral hearing loss.  In essence, it appears that the VA examiner merely restated her January 2008 opinion which the Board found to be inadequate in the January 2012 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board concludes that the January 2012 VA opinion is inadequate for the purpose of deciding the Veteran's claims, and thus, is not in compliance with the Board's January 2012 remand instructions.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Based on the foregoing, the Board finds that clarifying medical opinions are necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.  

Also, to the extent that the Veteran's tinnitus may be caused or aggravated by his bilateral hearing loss, the Board noted in the January 2012 remand that the claims were inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  This remains the case at the present.  

Finally, the Board noted in the January 2012 remand that evidence had been associated with the Veteran's VA claims file, specifically, VA outpatient treatment records dated from September 2009 to January 2011 and treatment records from the Social Security Administration (SSA), since the RO's last adjudication of the Veteran's claim in an April 2009 Statement of the Case (SOC).  Since this evidence was submitted prior to transfer of the Veteran's file to the Board and was not accompanied by a waiver of RO consideration or considered by the RO in a SOC or Supplemental Statement of the Case (SSOC), a remand was necessary.  38 C.F.R. §§ 19.37, 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  Thus, the Board instructed that the RO/AMC was to readjudicate the Veteran's claims with consideration of all evidence of record, to include the evidence submitted since the April 2009 SOC which was not accompanied by a waiver of RO consideration.  

After the January 2012 VA opinion had been rendered, the AMC continued to deny the Veteran's claims in a February 2012 SSOC.  Review of the February 2012 SSOC reflects that the only medical evidence of record that was considered was the January 2012 VA opinion.  See the February 2012 SSOC at page 1.  It does not appear that the Veteran's SSA treatment records and/or VA outpatient treatment records dated from September 2009 to January 2011 have been considered by the RO in the first instance or that the Veteran has waived RO consideration of them as per 38 C.F.R. §§ 19.37 and 20.1304(c).  Thus, the Board's remand instructions have not been complied with and the Veteran's claims must be remanded to ensure that such compliance or substantial compliance is undertaken.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran a VA examination with a VA audiologist other the January 2008 examiner to determine the nature and etiology of any hearing loss disability and/or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).  The examiner must indicate that a review of the Veteran's VA claims file has been completed.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

Thereafter, the VA examiner must address the following:  

a)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's bilateral hearing loss is the result of his service, to include noise exposure.  

b)  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is the result of his service, to include noise exposure.  

c)  IF the VA examiner concludes that the Veteran's bilateral hearing loss is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is proximately due to or the result of his bilateral hearing loss.  

d)  IF the VA examiner concludes that the Veteran's bilateral hearing loss is the result of his service, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is aggravated by his bilateral hearing loss.  

In providing these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all of the evidence of record, to specifically include the Veteran's SSA treatment records and VA outpatient treatment records dated from September 2009 to January 2011.  The RO/AMC is reminded that the Veteran's claim of entitlement to service connection for bilateral hearing loss must be adjudicated prior to his tinnitus claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


